PER CURIAM.
We think the long-established practice requires that when a new trial is ■ granted for an error of the jury on a question of fact, or for excessive or inadequate damages, the costs and disbursements of the trial should be imposed as a condition of the relief granted. There is nothing shown in this case to take it without the general rule. The order appealed from should be modified, so as to require, as a condition of the new trial granted by it, that the plaintiff pay to the defendant, within 20 days, the trial fee and the disbursements of the trial.